IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: REAPPOINTMENT TO                  : No. 649
                                         :
COMMITTEE ON RULES OF                    : SUPREME COURT RULES DOCKET
                                         :
EVIDENCE                                 :


                                    ORDER


PER CURIAM:



             AND NOW, this 15th day of September, 2014, Maureen Murphy McBride,

Esquire, Chester County, is hereby reappointed as a member of the Committee on

Rules of Evidence for a term of three years commencing October 1, 2014.